DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election Applicant’s election of II in the reply filed on 3/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Applicant’s traverse regarding Group III is moot in view of Group III being cancelled
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: the last sentence of paragraph [0013] does not end with a period.  

    PNG
    media_image1.png
    181
    441
    media_image1.png
    Greyscale

The disclosure is objected to because of the following informalities: table headings are missing for multiple tables, see for example Table 1 at paragraph [0015].  Please correct all Tables in the Specification.

    PNG
    media_image2.png
    704
    917
    media_image2.png
    Greyscale

The disclosure is objected to because of the following informalities: the Tables having missing, incomplete section headings.  For example, Table 3 at paragraph [0060] does not have any column headings while Table 4a at paragraph [0062] does have headings.  

    PNG
    media_image3.png
    146
    525
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    351
    548
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    315
    397
    media_image5.png
    Greyscale

Table 6 at paragraph [0067] has headings, however, a different format than Table 4a.

    PNG
    media_image6.png
    343
    670
    media_image6.png
    Greyscale

Table 7 at paragraph [0068] does not state whether the percentage is wt % or volume %.

    PNG
    media_image7.png
    300
    705
    media_image7.png
    Greyscale

Appropriate correction is required.
Claim Objections
Claim 32 is objected to because of the following informalities:  the full text for the units “BU” are missing in line 2.   Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  the phrase “have a viscosity” appears to use the wrong verb “have” instead of “having”.  Applicant uses the correct verb in other claims like Claims 23, 27 and 29.   Appropriate correction is required.

    PNG
    media_image8.png
    113
    573
    media_image8.png
    Greyscale

Claim 27 is objected to because of the following informalities:  the phrase “claim 21 a having” appears to have an extraneous “a”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “between 2% and 4%” in Claim 33, line 2 is vague and indefinite as it is unclear what has this claimed percentage.
The phrase “between 1% and 3%” in Claim 43, line 2, is vague and indefinite as it is unclear whether the % is wt % or vol % or something else.
Clarification and/or correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-33, 35-37 and 41-44 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hanchett et al. (EP 3000327).
Regarding Claim 31, Hanchett (‘327) teaches a method for making an edible composition comprising: a) mixing between 0.1 and 35% by weight of the composition of a thermally inhibited waxy cassava starch having with an edible aqueous liquid to form a mixture (See Abs., paras. 22, 55, Claims 3-4, 1.0-4% by weight for yogurts/puddings.). b) cooking the mixture (See para. 17.); and c) subjecting the mixture to homogenization at between 750 and 2750 psi (See para. 43, 67.); wherein the composition has a viscosity between 1,000 and 50,000 cP (See paras. 22, 25, 55, Claims 3-4, wherein the waxy cassava starch inherently has the claimed viscosity as the starch is the same.).
Regarding Claim 32, Hanchett (‘327) teaches wherein the thermally inhibited waxy cassava starch has a peak viscosity of between 100 and 2000 BU (See paras. 22, 25, 55, Claims 3-4, wherein the waxy cassava starch inherently has the claimed viscosity as the starch is the same.).
Regarding Claim 33, Hanchett (‘327) teaches wherein the thermally inhibited waxy cassava starch has a % starch damage of between 2 and 4% (See paras. 22, 27, 33, wherein the waxy cassava starch inherently has the claimed damage as the starch is the same.).
Regarding Claim 35, Hanchett (‘327) teaches wherein the thermally inhibited waxy cassava starch having has a peak viscosity of between 100 and 500 BU (See paras. 27, 33 wherein the waxy cassava starch inherently has the claimed peak as the starch is the same.).
Regarding Claim 36, Hanchett (‘327) teaches wherein the thermally inhibited waxy cassava starch has a peak viscosity of 500 and 1100 BU (See paras. 27, 33 wherein the waxy cassava starch inherently has the claimed peak as the starch is the same.)
Regarding Claim 37, Hanchett (‘327) teaches wherein the thermally inhibited waxy cassava starch has starch has a gelatinization entropy enthalpy of between 12 and 15 J/g (See paras. 27, 33 wherein the waxy cassava starch inherently has the claimed gelatinization entropy enthalpy as the starch is the same.).
Regarding Claim 41, Hanchett (‘327) teaches wherein the thermally inhibited waxy cassava starch has a peak viscosity of 100 and 200 BU (See paras. 27, 33 wherein the waxy cassava starch inherently has the claimed peak as the starch is the same.).
Regarding Claim 42, Hanchett (‘327) teaches wherein the thermally inhibited waxy cassava starch is used in an amount between 1% and 10% (wt.%) of the composition (See Abs., paras. 27, 33, 2-7% by weight.).
Regarding Claim 43, Hanchett (‘327) teaches wherein the thermally inhibited waxy cassava starch is used in an amount the between 1% and 3% (See Abs., paras. 27, 33, 2-7% by weight.).
Regarding Claim 44, Hanchett (‘327) teaches wherein the composition has a pH between 4 and 5. 4 (See paras. 22, 27, 33, wherein the waxy cassava starch inherently has the claimed pH as the starch is the same.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         
March 17, 2022